Name: 88/626/EEC: Council Decision of 12 December 1988 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the reciprocal establishment of tariff quotas for certain quality wines
 Type: Decision
 Subject Matter: tariff policy;  international trade;  beverages and sugar
 Date Published: 1988-12-17

 Avis juridique important|31988D062688/626/EEC: Council Decision of 12 December 1988 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the reciprocal establishment of tariff quotas for certain quality wines Official Journal L 348 , 17/12/1988 P. 0056*****COUNCIL DECISION of 12 December 1988 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Austria on the reciprocal establishment of tariff quotas for certain quality wines (88/626/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in the context of the Agreement between the European Economic Community and the Republic of Austria (1), signed on 22 July 1972, the two Contracting Parties undertook to promote the expansion of reciprocal trade; Whereas it is in the Community's interest to promote trade in quality wines with Austria by means of reciprocal tariff concessions; Whereas the Commission has to that end negotiated with the Republic of Austria an Agreement in the form of an Exchange of Letters, which should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Austria on the reciprocal establishment of tariff quotas for certain quality wines is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 12 December 1988. For the Council The President P. ROUMELIOTIS (1) OJ No L 300, 31. 12. 1972, p. 2.